Case 1:20-cv-00105-KWR-SMV Document 1-1 Filed 02/05/20 Page 1 of 44

EXHIBIT A
Case 1:20-cv-00105-KWR-SMV Documenti1-1 Filed 02/05/20

 

 

 

Page 2 of 44 Page 1 of 1

 

 

 

 

 

 

 

 

 

Skip to Main Content Logout My Account Search Menu Search Refine Search Back Location : All Courts Images
REGISTER OF ACTIONS
CASE No, D-202-CV-2020-00109
Robin G Thornton v. Tyson Foods Inc, et al. § Case Type: Tort
§ Date Filed: 01/07/2020
§ Location:
§ Judicial Officer: Chavez, Benjamin
§
§
PARTY INFORMATION
Attorneys
Defendant Cargill Meat Solutions Corp
Defendant JBS USA Food Company
Defendant National Beef Packing Company LLC
Defendant Tyson Foods Inc
Plaintiff Thornton, Robin G A. Blair Dunn
Retained
505-750-3060(W)
EVENTS & ORDERS OF THE COURT
OTHER EVENTS AND HEARINGS
01/07/2020| Cause Of Actions Misrepresentation, Fraud
Action Type Action
01/07/2020| OPN: COMPLAINT
01/07/2020} ARB: CERT NOT SUBJECT
01/09/2020) Summons
Tyson Foods Inc Served 01/13/2020
Response Due 02/12/2020
Returned 01/17/2020
Cargill Meat Solutions Corp Served 01/10/2020
Response Due 02/10/2020
Returned 01/17/2020 ,
JBS USA Food Company Served 01/10/2020
Response Due 02/10/2020
Returned 01/17/2020
National Beef Packing Company LLC Served 01/14/2020
Response Due 02/13/2020
Returned 01/17/2020
01/09/2020| JDG: JUDGE EXCUSAL/PEREMPTORY CHALLENGE (Judicial Officer: Barela-Shepherd, Denise )
01/09/2020) JDG: NOTICE OF JUDGE ASSIGNMENT (Judicial Officer: Chavez, Benjamin )
01/17/2020] JURY DEMAND 6 PERSON
01/17/2020| SUMMONS RETURN
01/17/2020) SUMMONS RETURN
01/17/2020) SUMMONS RETURN
01/17/2020] SUMMONS RETURN
FINANCIAL INFORMATION
Plaintiff Thornton, Robin G
Total Financial Assessment 282.00
Total Payments and Credits 282.00
Balance Due as of 02/04/2020 0.00
01/07/2020 | Transaction Assessment 132.00
01/07/2020 | File & Serve Payment Receipt # ALBD-2020-445 Thornton, Robin G (132.00)
01/17/2020 | Transaction Assessment 150.00
01/17/2020 | File & Serve Payment Receipt # ALBD-2020-1512 Thornton, Robin G (150.00)

2/4/2020
Case 1:20-cv-00105-KWR-SMV Document 1-1 Filed 02/05/20 Page 3 of 44

FILED
2nd JUDICIAL DISTRICT COURT
Bernalillo County

1/7/2020 3:58 PM

STATE OF NEW MEXICO James A. Noel
COUNTY OF BERNALILLO CLERK OF RT
SECOND JUDICIAL DISTRICT COURT

ROBIN G. THORNTON,
on behalf of herself and others
similarly situated,

Plaintiff,

vs Case No. D-202-CV-2020-00109

 

TYSON FOODS, INC,

CARGILL MEAT SOLUTIONS, CORP.,

JBS USA FOOD COMPANY,

NATIONAL BEEF PACKING COMPANY, LLC

Defendants.

LASS ACTION COMPLAINT
COMES NOW, Plaintiff Robin G. Thornton, by and through undersigned counsel of record
Western Agriculture, Resource and Business Advocates, LLP (A. Blair Dunn, Esq.) on behalf of
herself and all others similarly situated, alleges, with personal knowledge as to her own actions,
and upon information and belief as to those of others, the following against Defendants

(collectively, “Packers or “Defendants”):

 

1. This is a proposed class-action complaint brought on behalf of one class and one subclass
(further defined infra), comprising consumers who purchased beef products (the “Products,” as
further defined below) that are deceptively labeled and marketed.

2. Country of Origin Labeling (COOL) is a mandatory U.S. labeling law enforced by the U.S.
Case 1:20-cv-00105-KWR-SMV Document 1-1 Filed 02/05/20 Page 4 of 44

5. Since 2015, Defendants have been labeling beef that is imported into the U.S. post
slaughter as “Product of the U.S.” or some similar label designed to give the impression that the
beef that the consumer is purchasing is from an animal born, raised and slaughtered in the United
States. Likewise, since 2015 Defendants have imported cattle for immediate slaughter or for
finishing in the United States and then labeled the products derived from those animals as “Product
of the U.S.” Since 2015, imports of beef to the United States are estimated to average $6.2 billion
annually.

6. Since 2015, Defendants have breached consumer trust by representing that some of their
beef products are a “Product of the U.S.” when in fact, the products are not derived from
domestically originating cattle.

7. In order to clearly understand the impact that beef imports are having on the market, and
their availability to consumers to understand their prevalence, a conversion of live cattle to beef is
illustrative. The USDA counts imported live cattle and converts imported beef into a live cattle
equivalent. The agency uses a conversion factor of 592 pounds to determine the live cattle
equivalent. For example, 1 billion pounds of imported beef is the rough equivalent of 1.7 million
live cattle. As of 2019, Defendants as importers now control about 6.9 million cattle in the US.
market. Only the state of Texas, which controls about 12.6 million cattle exceeds the importers’
control. Neither Kansas nor Nebraska, which are the nation's second and third top cattle inventory
states, even rival Defendants in domestic cattle inventory.

8. Defendants’ misrepresentations about beef that is a “Product of the U.S.” prompts
consumers to buy beef products with more confidence than they might otherwise have, and to pay

more for them than they otherwise would.
Case 1:20-cv-00105-KWR-SMV Document 1-1 Filed 02/05/20 Page 5 of 44

9. Plaintiff Thornton, like other reasonable consumers who see Defendants’ representations
about beef that is a “Product of the U.S.,” did not expect the Products to be derived from non-
domestic cattle. Plaintiff Thornton, like other reasonable consumers, purchased the Products
believing that they were supporting American beef industry by purchasing Products labeled
“Product of the U.S.”

10. By deceiving consumers about the true origin of the Products, Defendants are able to sell
a greater volume of the Products, to produce cheaper products in other Countries, and to take away
market share from competitors as well as pay lower prices to domestic producers, thereby
increasing their own sales and profits.

11. Because Defendants’ labeling and advertising of the beef products are false and misleading
to reasonable consumers, Plaintiff Thornton brings this case on behalf of herself and the members

of the class and subclass seeking injunctive and monetary relief, as set forth more fully below.
PARTIE

12. Plaintiff Robin Thornton is a resident of Bernalillo County, New Mexico, and a long-time
purchaser of beef Products. During the class period (as further defined below), Plaintiff Thornton
has purchased beef products from Costco, Sam’s Club, Smith’s Grocery Store, Albertson’s

Grocery Store, Wal-Mart, Sprouts, and Whole Foods.

13. | When she purchased these Products, Plaintiff Thornton did so in reliance on the label
representations. Plaintiff Thornton read the written representations about “Product of the U.S.” or
similar statements. Plaintiff Thornton understood the representations to mean that the Products she

purchased were from cattle born, raised and slaughtered in the United States.

14. Defendant Tyson Foods, Inc. is a Delaware corporation with its principal place of business
Case 1:20-cv-00105-KWR-SMV Document 1-1 Filed 02/05/20 Page 6 of 44

in Springdale, Arkansas.

15. Defendant Cargill Meat Solutions Corporation is a Delaware corporation with its principal

place of business in Wichita, Kansas.

16. Defendant JBS USA Food Company, is a Delaware corporation with its principal place of

business in Greeley, Colorado.

17. Defendant National Beef Packing Company, LLC, is a Delaware corporation with its

principal place of business in Kansas City, Missouri.

18. Defendants manufacture and/or cause the manufacture of the Products, and market,

distribute, and sell the Products throughout the United States, including in New Mexico.

SUBSTANTIVE ALLEGATIONS

19. In recent years, consumers have grown more concerned about health, sustainability, and
animal welfare, leading them to consider how their food is produced. This increased consideration
of food production has made consumers more reliant on domestically raised cattle in order to have
confidence that the beef they are purchasing meets those concerns, thus a product that is labeled
“Product of the U.S.” generates a confidence in the consumer that the beef that they are about to
purchase is from an American rancher that fulfills their socially conscious and environmentally
responsible concerns including concerns that the beef they are about to consume isn’t contributing
to serious environmental degradation such as what is being experienced in the deforestation of
Brazil.

20. Consumers, like Plaintiff Thornton, actively seek products that provide assurances
regarding animal welfare, food safety standards, environmentally sound production methods and

support for the domestic producers. Consumers (as Defendants know) are willing to pay more for
Case 1:20-cv-00105-KWR-SMV Document 1-1 Filed 02/05/20 Page 7 of 44

products marketed in this way than they are willing to pay for competing products that do not
provide these assurances, moreover when presented the choice between buying American beef and
foreign beef consumers overwhelmingly prefer American beef.

21. Defendants manufacture and market a variety of products from the muscle cuts of beef (the
“Products”) that are derived both from cattle born and raised in the United States and from
imported beef either live or slaughtered elsewhere.

22. Defendants represent to consumers that the Products (all of them, not just Products from
cattle born and raised in the USA) are “Products of the USA” even though some of the Products
they are selling to consumers were derived from cattle that never drew a breath of American air,
much less were born here. The “Product of the U.S.” packaging or similar labeling omitting where
the Product actually originated from leads consumers to believe that the beef they are purchasing
was born and raised on an American ranch or farm.

I. The Reality of the Imported Beef or Live Cattle for the Products Renders the
Defendants’ Advertising False and Deceptive.

23. In contrast to what Defendants have told consumers, the Products are made from a mixture
of domestically born and raised cattle (actual “Product of the U.S.”) and imported beef
(approximately 3.06 billion pounds on average since 2014) as well as imported live cattle
(approximately 1.94 million head on average since 2014). Unbeknownst to consumers who believe
they are supporting exclusively American ranchers and farms raised according to that ethos they
understand to be associated to the beef industry in this Country, Defendants are misleading them
to use their patronage to support unknown, unqualified beef production practices, such as feedlot
shipping across the oceans in an environmentally damaging fashion or such as the environmental
devastation of deforestation of the Amazon Rain Forest for grazing witnessed in Brazil.

24. The packaging of the Products presenting the Products as “Product of the U.S." or other
Case 1:20-cv-00105-KWR-SMV Document 1-1 Filed 02/05/20 Page 8 of 44

similar representations that are prominent on packaging, result in the representations that are
necessarily seen by retail purchasers of the Products. Thus, representations made by Defendants
regarding country of origin made to the distributors or to retailers that repackage the meat such as

grocers, Costco or Sam’s Club results in misleading and false representations being made to the

consumer.

 

 

 

 

 

 
20-cv-00105-KWR-SMV Document 1-1 Filed 02/05/20 Page 9 of 44

Case 1

 
Case 1:20-cv-00105-KWR-SMV Document 1-1 Filed 02/05/20 Page 10 of 44

 

 

 

 

 

 

 

 

 
Case 1:20-cv-00105-KWR-SMV Document 1-1 Filed 02/05/20 Page 11 of 44

 

 

 

10
Case 1:20-cv-00105-KWR-SMV Document 1-1 Filed 02/05/20 Page 12 of 44

RA

 

 

 

ll
Case 1:20-cv-00105-KWR-SMV Document 1-1 Filed 02/05/20 Page 13 of 44

 

 

12
Case 1:20-cv-00105-KWR-SMV Document 1-1 Filed 02/05/20 Page 14 of 44

 

13
Case 1:20-cv-00105-KWR-SMV Document 1-1 Filed 02/05/20 Page 15 of 44

 

25. The packaging, with its “Product of United States” or “USDA Choice” with no accurate

representation of country of origin, prominently directs purchasers to assume that the Products are
actually derived from domestically born and raised cattle when in fact that may not be true at all.

26. Inthe instance of the Costco packaging, the absence of the country of origin taken together,
with “USDA Choice” or other grading label, are intended to, and do, portray to consumers that

they are purchasing a “Product of the United States” which is contrasted to lamb which is required

14
 

Case 1:20-cv-00105-KWR-SMV Document 1-1 Filed 02/05/20 Page 16 of 44

to have accurate country of origin labeling.

27. Contrary to the representations made by Defendants and passed on to retailers who make
the representations to the consumers, much of the beef in the Products is not actually a product of
the United States.

II. Defendants’ Have Deceived Consumers and Are Aware That Their
Representations Are False.

28. | America’s ranchers and farmers have spent decades cultivating a reputation as an
environmentally and socially conscious beef industry. Since 2015, when USDA went silent on
COOL for beef and pork, Defendants have been able to benefit from that reputation, and from the
consumer trust it engenders, without necessarily operating the way that American farmers and
ranchers are reputed to do and then misused that consumer trust to pay domestic producers 40%
less on average per year since 2015 less for their born and raised American beef that they sell
alongside foreign beef to the consumer under the same labeling.

29. Reasonable consumers rely on manufacturers, their reputation, and the information
provided in manufacturers’ marketing in making purchase decisions, especially in purchasing
food.

30. Reasonable consumers lack the information and scientific knowledge necessary to
ascertain the true source, quality, and nature of the beef products they purchase.

31. Reasonable consumers must, and do, rely on Defendants to report honestly where the

products originate.

32. Reasonable consumers are misled and deceived by Defendants’ labeling as to where the
Products originate from and what that means for how the Product was produced.

33. Defendants made these false, misleading, and deceptive representations, and omitted the

15
Case 1:20-cv-00105-KWR-SMV Document 1-1 Filed 02/05/20 Page 17 of 44

true information that would counter them, knowing that consumers would rely upon the
representations and omissions in purchasing the Products.

34. In making the false, misleading, and deceptive representations and omissions at issue,
Defendants knew and intended for consumers to purchase the Products believing them to be
products of the United States when consumers might otherwise purchase a competing product that
was actually born, raised and slaughtered in the United States.

35. In making the false, misleading, and deceptive representations and omissions at issue,
Defendants also knew and intended that consumers would purchase foreign beef believing that
they were purchasing something that represented a humane, environmentally sound and/or socially
responsible, production furthering Defendants’ private interest of increasing their profits through
the sale of what would otherwise be cheaper valued products to the consumer and decreasing the
sales of products that are truthfully marketed by its competitors.

36. | Upon information and belief, Defendants have profited enormously to the detriment of
consumers and domestic producers from its falsely marketed products. It is understood that on
average per year since 2015, imports for Defendants represents close to $6.2 Billion annually.

37. Defendants’ conduct in representing the Products as being products of the United States
deceived and/or is likely to deceive the public.

38. To this day, Defendants continue to conceal and suppress the true origination of the
Products.

39. Defendants’ concealment tolls the applicable statute of limitations.

40. Upon information and belief, Defendants have failed to remedy the problems with their

marketing, thus causing future harm to consumers, as well as real, immediate, and continuing

16
Case 1:20-cv-00105-KWR-SMV Document 1-1 Filed 02/05/20 Page 18 of 44

harm.

41. Plaintiff Thornton and other members of the Class and Subclass will continue to suffer
injury if Defendants’ deceptive conduct is not enjoined. Plaintiff Thornton would like to continue
purchasing the Products in the future. But as a result of Defendants wrongful acts, Plaintiff
Thornton and other reasonable consumers can no longer rely on the truth and accuracy of the
origination of Defendants’ Products. Absent an injunctive order, Plaintiff Thornton and other
reasonable consumers are prevented from making a meaningful and informed choice, and are
otherwise at continued risk of real and immediate threat of repeated injury, including purchasing
deceptively labeled and packaged Products sold at prices above their true market value.

42. Defendants have failed to provide adequate relief to members of the Class as of the date of
filing this Complaint.

JURISDICTION AND VENUE

43. This Court has subject matter jurisdiction under the New Mexico Constitution and the
Unfair Practices Act, NMSA 1978 57-12-1 ef seg.

44. __ This Court has personal jurisdiction over the parties in this case. Defendants conduct
business in New Mexico and avails themselves of the laws of this State to market, promote,
distribute, and sell the Defendants’ Products to consumers throughout New Mexico.

45. Venue is proper in this District because substantial acts in furtherance of the alleged
improper conduct, including the dissemination of false and misleading information regarding the
nature, quality, and/or ingredients of the Products, occurred within this District; Plaintiff Thornton
resides in and purchased the Products in this District; and Plaintiff Thornton brings this action

under the laws of New Mexico.

17
Case 1:20-cv-00105-KWR-SMV Document 1-1 Filed 02/05/20 Page 19 of 44

CLASS ALLEGATIONS

46. Plaintiff Thornton brings this action as a class action pursuant to NMRA Rule 1-023.

Plaintiff seeks to represent the following Class and Sub-Class.

(1) — All consumers in the United States who purchased the
Defendants’ Products during the applicable limitations
period, for their personal use, rather than for resale or
distribution (“Class”).
(2) _ All consumers in New Mexico who purchased the New
Mexico Products during the applicable limitations, for
their personal use, rather than for resale or distribution
(“New Mexico Sub-Class”).
47. Excluded from the Class and New Mexico Sub-Class are (1) Defendants, any entity or
division in which any Defendants’ have a controlling interest, and Defendants’ legal
representatives, officers, directors, assigns, and successors; and (2) the judge to whom this case
is assigned and the judge's staff.
48. The requirements of Federal Rule of Civil Procedure 23 are satisfied:

A. Numerosity: The members of the Class and the New Mexico Sub-Class
are so numerous that joinder of all members is impracticable. While the exact number
of Class members is currently unknown to Plaintiff Thornton, based on Defendants’
volume of sales, Plaintiff Thornton estimates that each will number greater than 40, if

not more.

B. Commonality: There are questions of law and fact that are common to
the Class members and that predominate over individual questions, and therefore, the
requirements of Rule 23(b)(3) are met. The common questions of law and fact include

the following:

18
Case 1:20-cv-00105-KWR-SMV Document 1-1 Filed 02/05/20 Page 20 of 44

i. Whether Defendants materially misrepresented, either through
express or implied representations, that the muscle cut of beef in
the Products originated exclusively from the United States;

il. Whether Defendants misrepresented and/or failed to disclose
material facts concerning the Products;

ill. Whether Defendants’ labeling, marketing, and sale of the Products
as products of the United States constitutes unfair, deceptive,
fraudulent, or unlawful conduct;

iv. Whether Defendants warrantied the Products to contain
originating exclusively from the United States;

Iv. Whether Defendants procured and have retained ill-gotten gains
from members of the Class;

Vv. Whether Defendants’ conduct injured consumers and, if so, the
extent of the injury;

Vi. Whether Plaintiff Thornton and the Class or New Mexico Sub-
Class members are entitled to injunctive relief; and

Vill. The appropriate remedies for Defendants’ conduct.

C. Typicality: Plaintiff Thornton’s claims are typical of the claims of the
Class and New Mexico Sub-Class because Plaintiff Thornton suffered the same injury-
i.e., Plaintiff Thornton purchased the Products based on Defendants’ misleading
representations and omissions about the origination of those cattle for the Products.

D. Adequacy: Plaintiff Thornton will fairly and adequately represent and

19
Case 1:20-cv-00105-KWR-SMV Document 1-1 Filed 02/05/20 Page 21 of 44

protect the interests of the members of the Class and the New Mexico Sub-Class.
Plaintiff Thornton does not have any interests that are adverse to those of the Class
members or New Mexico Sub-Class members. Plaintiff Thornton has retained
competent counsel experienced in class action litigation and intends to prosecute this
action vigorously.

E. Superiority: A class action is superior to other available methods for the
fair and efficient adjudication of this controversy. Class action treatment will permit a
large number of similarly situated persons to prosecute their common claims in a single
forum simultaneously, efficiently, and without the unnecessary duplication of effort
and expense that numerous individual actions would engender. Since the damages
suffered by individual Class members are relatively small, the expense and burden of
individual litigation make it virtually impossible for the Class members to seek redress

for the wrongful conduct alleged.

49. The prerequisites for maintaining a class action for injunctive or equitable relief under
NMRA 1-023 are met because Defendants have acted or refused to act on grounds generally
applicable to the Class and to the New Mexico Sub-Class, thereby making appropriate final

injunctive or equitable relief with respect to the Class as a whole.

CAUSES OF ACTION

FIRST CAUSE OF ACTION
Violation of the New Mexico Unfair Practices Act
(On Behalf of Plaintiff and the New Mexico Subclass)

50. Plaintiff Thornton repeats the allegations in all the foregoing paragraphs as if fully set forth

herein.

20
Case 1:20-cv-00105-KWR-SMV Document 1-1 Filed 02/05/20 Page 22 of 44

51. Plaintiff Thornton brings this claim on her own behalf and on behalf of the New Mexico
Subclass.

52. The Unfair Practices Act (N.M.S.A. §§ 57-12-1 ef seg. (UPA”)) declares unlawful all
“Tulnfair or deceptive trade practices and unconscionable trade practices in the conduct of any
trade or commerce.” N.M.S.A. § 57-12-1. The UPA is to be liberally construed to protect the public
and encourage fair and honest competition.

53. Defendants have acted unfairly and deceptively, in violation of the UPA, by
misrepresenting to consumers that the muscle cuts of beef in the Products exclusively originates
from American Ranchers and Farmers. This representation was likely to mislead consumers acting
reasonably under the circumstances and did mislead consumers acting reasonably under the
circumstances.

54. Having made these representations, Defendants have acted unfairly and deceptively, in
violation of the UPA, by omitting information about the actual origination of the beef in the
Products, a great amount of which originates from imports of beef and imported foreign cattle.
This omission was likely to mislead consumers acting reasonably under the circumstances and did
mislead consumers acting reasonably under the circumstances.

55. Defendants’ representations and omissions were material to consumers. Defendants’
representations and omissions led consumers to believe that the Products were derived from
American ranches and farms with a reputation of humane standards, food safety protections, and
environmental responsibility. Defendants’ representations and omissions led consumers to
purchase imported Products, to purchase more of those Products, and/or to pay a higher price for

the Products than they otherwise would have.

21
Case 1:20-cv-00105-KWR-SMV Document 1-1 Filed 02/05/20 Page 23 of 44

56. Although it is not necessary for Plaintiff Thornton to prove that Defendants intended to act
unfairly or deceptively, on information and belief, Defendants did so intend, and did knowingly
capitalize on the reputation of domestic beef producers to make material representations and
omissions to consumers in New Mexico and across the nation.

57. Defendants acted with malice, ill will, or wanton conduct in deceiving New Mexico
consumers about how their purchasing dollars are being spent, and whether they are supporting
domestic producers, or unwittingly spending in support of foreign beef operations associated with
environmental degradation. Defendants acted with malice, ill will, or wanton conduct in deceiving
New Mexico consumers who wish to support environmentally responsible socially conscious New
Mexico and USA-based businesses.

58. Pursuant to NMSA § 57-12-10, a person who sustains injury or damages as a result of
practices prohibited by UPA may sue for equitable relief and to recover damages or return of
consideration. Plaintiff Thornton sustained injury and damages when she saw Defendants’
representations about the Products and purchased the Products at the frequency and price she did.
59. Plaintiff Thornton brings this claim for violation of the UPA on her own behalf, and on
behalf of other New Mexico consumers who saw the Products labeled as products of the United
States and purchased the Products. Plaintiff Thornton is a “person” pursuant to NMSA § 57-12-2.

60. Plaintiff Thornton and members of the New Mexico Subclass are entitled to:
a. equitable relief;

b. actual damages or the sum of one hundred dollars ($100), whichever is
greater,

c. exemplary damages up to three times actual damages or three hundred dollars
($300), whichever is greater; and

22
Case 1:20-cv-00105-KWR-SMV Document 1-1 Filed 02/05/20 Page 24 of 44

d. attorneys’ fees and costs.
NMSA § 57-12-10.
COUNT HT
Breach of Express Warranty (On Behalf of Plaintiff and the Class)
61. Plaintiff Thornton repeats the allegations in all the foregoing paragraphs as if fully set forth
herein.
62. Plaintiff Thornton brings this claim on her own behalf and on behalf of the Class.
63. Defendants provided Plaintiff Thornton and members of the Class with written express
warranties including, but not limited to, warranties that Products originated exclusively from
domestic beef producers.
64. Plaintiff Thornton and members of the Class purchased the Products believing them to
conform to the express warranties.
65. Defendants breached these warranties.
66. As a proximate result of the breach of warranties by Defendants, Plaintiff Thornton and

the members of the Class did not receive goods as warranted and did not receive the benefit of the

bargain. They have been injured and have suffered damages in an amount to be proven at trial.

COUNT I
Unjust Enrichment
(On Behalf of Plaintiff and the Class)
67. Plaintiff Thornton repeats the allegations in all the foregoing paragraphs as if fully set forth
herein.
68. Plaintiff Thornton brings this claim on her own behalf and on behalf of the Class.

69. To the extent required by law, this cause of action is pleaded in the alternative to Plaintiff

Thornton’s contract-based claims.

23
Case 1:20-cv-00105-KWR-SMV Document 1-1 Filed 02/05/20 Page 25 of 44

70. As the intended, direct, and proximate result of Defendants’ conduct, Defendants have been
unjustly enriched through sales of imported Products at the expense of Plaintiff Thornton and the
Class members.

71. Under the circumstances, it would be against equity and good conscience to permit
Defendants to retain the ill-gotten benefits that they received from Plaintiff Thornton and the Class
members, in light of the fact that the products they purchased were not what Defendants purported
them to be.

PRAYER FOR RELIEF

Plaintiff Thornton, on her own behalf and on behalf of the Class and the New Mexico

Subclass, prays for the following relief:

A. An order certifying the Class and New Mexico Subclass under Rule 23 of the New Mexico
Rules of Civil Procedure and naming Plaintiff Thornton as Class and New Mexico Subclass
Representative and her attorneys as Class Counsel;

B. A declaration that Defendants are financially responsible for notifying Class and New
Mexico Subclass members of the pendency of this suit;

An order declaring that Defendants’ conduct violates the New Mexico UPA;

D. An order providing appropriate equitable relief in the form of an injunction against
Defendants’ unlawful and deceptive acts and practices, and requiring proper, complete, and

accurate representation, packaging, and labeling of the Products;

E. An order providing appropriate equitable relief in the form of an injunction against
Defendants’ unlawful and deceptive acts and practices, and requiring that Defendants

remove and refrain from making representations on the Products’ packaging that beef that

24
Case 1:20-cv-00105-KWR-SMV Document 1-1 Filed 02/05/20 Page 26 of 44

is not born, raised and slaughtered in the US is not exclusively a product of the US and
requiring that any Products from cattle that are not born, raised and slaughtered in the US

be labeled in a way to disclose the accurate and complete origination of the Product;

Actual damages for members of the New Mexico Subclass pursuant to NMSA § 57-12-10;
G. Exemplary damages of 3 times the actual damages for members of the New Mexico
Subclass pursuant to NMSA § 57-12-10;

H. Restitution for members of the Class to recover Defendants’ ill-gotten benefits;

Damages for members of the Class arising from Defendants’ breach of warranty;

An order finding in favor of Plaintiff Thornton and the Class and New Mexico Subclass on
all counts asserted herein;

Prejudgment interest on all amounts awarded;

An order of restitution and all other forms of equitable monetary relief:

M. Injunctive relief as the Court may deem appropriate; and

An order awarding Plaintiff Thornton, the Class and New Mexico Subclass their attorneys’

fees and expenses and costs of suit.

Respectfully submitted,

WESTERN AGRICULTURE, RESOURCE
AND BUSINESS ADVOCATES, LLP

/s/ A, Blair Dunn

A. Blair Dunn, Esq.

400 Gold Ave SW, Suite 1000
Albuquerque, NM 87102
(505) 750-3060
abdunn(@ablairdunn-esg.com

25
Case 1:20-cv-00105-KWR-SMV Document 1-1

STATE OF NEW MEXICO
COUNTY OF BERNALILLO
SECOND JUDICIAL DISTRICT COURT

Filed 02/05/20 Page 27 of 44

FILED

2nd JUDICIAL DISTRICT COURT
Bernalillo County

1/7/2020 3:58 PM

James A. Noel

CLERK OF THE COURT

Thomas Wilson

ROBIN G. THORNTON,
on behalf of herself and others
similarly situated,

Plaintiff,
D-202-CV-2020-00109
v. Case No.

 

TYSON FOODS, INC,

CARGILL MEAT SOLUTIONS, CORP.,

JBS USA FOOD COMPANY,

NATIONAL BEEF PACKING COMPANY, LLC

Defendants.

PLAINTIFF’S CERTIFICATION REGARDING ARBITRATION

The Law Offices of Western Agriculture, Resource and Business Advocates, LLP (A.
Blair Dunn, Esq.) counsel for Plaintiff, certify that:

This case is subject to referral to arbitration. No party seeks relief other than a
money judgment and no party seeks an award in excess of $25,000, inclusive of
punitive damages and exclusive of interest, costs and attorney’s fees.

XxX This case is not subject to referral to arbitration because at least one party seeks
relief other than a money judgment and/or at least one party seeks an award in
excess of $25,000 inclusive of punitive damages and exclusive of interest, costs
and attorney’s fees.

Respectfully Submitted,

WESTERN AGRICULTURE, RESOURCE
AND BUSINESS ADVOCATES, LLP

/s/ A. Blair Dunn

A. Blair Dunn, Esq.

400 Gold Ave SW, Suite 1000
Albuquerque, NM 87102
(505) 750-3060
abdunny@abiairdunn-eag com
Case 1:20-cv-00105-KWR-SMV Document 1-1 Filed 02/05/20 Page 28 of 44

Counsel for the Plaintiff hereby certifies that a copy of the foregoing will be served on
Defendants together with the Complaint.
Case 1:20-cv-00105-KWR-SMV Document 1-1

Filed 02/05/20 Page 29 of 44

FILED
2nd JUDICIAL DISTRICT COURT
Bernalillo County

STATE OF NEW MEXICO 1/9/2020 2:37 PM
COUNTY OF BERNALILLO James A. Noel
SECOND JUDICIAL DISTRICT COURT CLERK OF THE COURT

Lourdes Perez

ROBIN G. THORNTON,
on behalf of herself and others
similarly situated,

Plaintiff,

Vv. Case No. D-202-CV-2020-00109

TYSON FOODS, INC,

CARGILL MEAT SOLUTIONS, CORP.,

JBS USA FOOD COMPANY,

NATIONAL BEEF PACKING COMPANY, LLC

Defendants.
NOTICE OF PEREMPTORY ELECTION TO EXCUSE DISTRICT JUDGE
Plaintiff Robin Thornton, by and through counsel of record Western Agriculture,
Resource and Business Advocates, LLP (A. Blair Dunn, Esq.) and pursuant to Rule 1-088.1
NMRA 2018 hereby exercises a peremptory challenge to excuse the Denise Barela-Shepherd,
District Judge, from proceeding further in this action.
Respectfully submitted;
WESTERN AGRICULTURE, RESOURCE
AND BUSINESS ADVOCATES, LLP
/S/ A. Blair Dunn
A. Blair Dunn, Esq.
Attorney for Plaintiff
400 Gold Ave SW, Suite 1000
Albuquerque, NM 87102

(505) 750-3060
abdunn@ablairdunn-esq com
Case 1:20-cv-00105-KWR-SMV Document 1-1 Filed 02/05/20 Page 30 of 44

CERTIFICATE OF SERVICE

I hereby certify that on January 9, 2020 I filed the foregoing via the NM E-Filing system
and cause a copy to be served upon Defendants with the Summons and Complaint.

/S/ A. Blair Dunn
A. Blair Dunn, Esq.

 
Case 1:20-cv-00105-KWR-SMV Document 1-1

STATE OF NEW MEXICO
BERNALILLO COUNTY
SECOND JUDICIAL DISTRICT COURT
ROBIN G THORNTON

V.

TYSON FOODS INC, ET AL.

Filed 02/05/20 Page 31 of 44

FILED

2nd JUDICIAL DISTRICT COURT
Bernalillo County

1/9/2020 5:18 PM

James A. Noel

CLERK OF THE COURT

Lourdes Perez

No. D-202-CV-2020-00109

NOTICE OF JUDGE REASSIGNMENT

The above referenced case has been reassigned to the Honorable Benjamin Chavez, District Judge, Second

Judicial District. This reassignment is effective 1/0/2020.

--eaNDIDICL DI im JAMES A. NOEL
oi we, CLERK OF THE DISTRICT COURT
: coURT ?
SEAL o yD

4, £ Rarucd~o Vi

a STHTBOENED HES,

ae apg
o*" By:

 

Deputy

Electronically Filed On: 1/9/2020
To All Parties Entitled to Notice
Case 1:20-cv-00105-KWR-SMV Document 1-1 Filed 02/05/20 Page 32 of 44

FILED
2nd JUDICIAL DISTRICT COURT
Bernalillo County

STATE OF NEW MEXICO 1/17/2020 12:44 PM
COUNTY OF BERNALILLO James A. Noel
SECOND JUDICIAL DISTRICT COURT CLERK OF THE COURT

Shellene Romero

ROBIN G. THORNTON,
on behalf of herself and others
similarly situated,

Plaintiff,

v. Case No. D-202-CV-2020-00109

TYSON FOODS, INC,

CARGILL MEAT SOLUTIONS, CORP.,

JBS USA FOOD COMPANY,

NATIONAL BEEF PACKING COMPANY, LLC

Defendants.

JURY DEMAND
COMES NOW, Plaintiff Robin Thornton, by and through her attorneys of record,
Western Agriculture, Resource and Business Advocates, LLP (A. Blair Dunn, Esq.) and pursuant
to NMRA 1-038, hereby demands trial of factual issues by a jury of Six (6) persons and deposits

herewith the sum of One Hundred Fifty Dollars ($150.00) with the Clerk of the Court as

required.

Respectfully Submitted,

Western Agriculture, Resource and
Business Advocates, LLP

/S/ A. Blair Dunn

A. Blair Dunn, Esq.

400 Gold Ave. SW, Suite 1000
Albuquerque, NM 87102
(505) 750-3060
Case 1:20-cv-00105-KWR-SMV Document 1-1 Filed 02/05/20 Page 33 of 44

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing Jury Demand will be

served upon Defendants via USPS as follows:

Tyson Foods, Inc.

c/o Registered Agent

206 S. Coronado Ave.
Espanola, NM 87532-2792

Cargill Meat Solutions Corp.
c/o Registered Agent

1108 E. South Union Ave.
Midvale, UT 84047

JBS USA Food Company
c/o Registered Agent
1900 W. Littleton Blvd.
Littleton, CO 82012

National Beef Packing Company, LLC
c/o Registered Agent

120 South Central Ave.

Clayton, MO 63015

/s/. A. Blair Dunn
A. Blair Dunn, Esq.

Jury Demand

Page 2 of 2
Case 1:20-cv-00105-KWR-SMV Document 1-1 Filed 02/05/20 Page 34 of 44

FILED
2nd JUDICIAL DISTRICT COURT
Bernalillo Cbunty

 

 

 

SUMMONS FOR COMPLAINT 4/17/2020 1:00 PM
District Court: Second Judicial District Court Case Number: D-202-CV-2020-00109 JamesjA. Noel
Court Address: 400 Lomas Blvd NW CLERK OF THEJCOURT
Albuquerque, NM 87102 Judge: Denise Barela-Shepherd § Marissa Marquez
Court Telephone No.: 505-841-8400
Plaintiff(s) Re TIONAL BEEF PACKING
ame:

ROBIN G. THORNTON COMPANY, LLC
Vv.
Defendant(s): Address: 120 South Central Ave.

TYSON FOODS, INC., Clayton, MO 63015

CARGILL MEAT SOLUTIONS, CORP.,

JBS USA FOOD COMPANY,

NATIONAL BEEF PACKING COMPANY,

LLC.

 

 

 

 

 

TO THE ABOVE NAMED DEFENDANT(S): Take notice that

1. A lawsuit has been filed against you. A copy of the lawsuit is attached. The Court issued this Summons.
2. You must respond to this lawsuit in writing. You must file your written response with the Court no
later than thirty (30) days from the date you are served with this Summons. (The date you are considered
served with the Summons is determined by Rule 1-004 NMRA) The Court’s address is listed above.

3. You must file (in person or by mail) your written response with the Court. When you file your response,
you must give or mail a copy to the person who signed the lawsuit.

4, Ifyou do not respond in writing, the Court may enter judgment against you as requested in the lawsuit.
5. You are entitled to a jury trial in most types of lawsuits. To ask for a jury trial, you must request one in
writing and pay a jury fee.

6. If you need an interpreter, you must ask for one in writing.

7. You may wish to consult a lawyer. You may contact the State Bar of New Mexico for help finding a

, New Mexico, this day of 1/9/2020 ,20_.

  

fe ft, JAMES A. ADEE
“ "yp CLERK OF THE DISTRICT COURT

en

(sf A. Blair Dunn
oe ecco Signature of Attorney for Plaintiff
— Name: A. Blair Dunn
~ Address:400 Gold Ave SW, Suite 1000
Albuquerque, NM 87102
Telephone No.: (505) 750-3060
Fax No.:(505) 226-8500
Email Address: abdunn@ablairdunn-asg.com

   

eeren

 

THIS SUMMONS IS ISSUED PURSUANT TO RULE 1-004 OF THE NEW MEXICO RULES OF CIVIL
PROCEDURE FOR DISTRICT COURTS.
Case 1:20-cv-00105-KWR-SMV Document 1-1 Filed 02/05/20 Page 35 of 44

Wey Biuoe: RETURN!

PRE

STATE OF NEWMEMICO
COUNTY OF Haj

1, bemg duly swom, on oath, state that Lam over the age of cightcen (18) years and not a party to this
lawauil, and that I served this summons in 34 {90-4 county onthe “ day of “Yaawoeg .
PO%? by delivering a copy of this sammmons, witha a copy of complaint attached, in the following manner:

{check one box and fill in appropriate blanks}

 } to the defendant (used when defendant accepts a copy of summons and
complaint ar refuses to accept the summons and camplaint)

[ 7 to the defendant by [mail] [courier service] as provided hy Rule 1-004 NMRA (used when sevice is by
mail or copunercial courier sernice}.

After attempting to serve the summons and complaint on the defendant by personal service or by mail or
commercial courier service, by delivering a copy of this summons, with a copy of complaint attached, in
ithe following manner:

Ty to , a person over fifteen (15) years af'age and residing al the usual place
. P % p
of abode of defendant , (used when the defendant is not presently at place of

abode) and by mating by fist class mall to io the defendant ¢ at (insert defendant's

 

ee the person apparently in charge at the actual place of business or
employment of the defendant and by mailing by first clase mail to the defendant at
Gnsert defendant's. business address) axd by mailing the summons and

 

 

 

 

complaint by first class mailtothe defendant at Unser defendant's last known
mailing address). °

ns 2 . roy ; T £2095 | / . . : ae .

# ] to (eee. bevk apes, an agent authorized to receive service af process for defendant
Mah oma feed

{ | to . [parent] [guardian] [onstedian} [conservator] [geardian ad
litem] of defendant Cused when defendant is a miner or an incompetent
fersen).

{ } to {nume.of person), , tide of

 

 

person ahorised to receive service, Use this alternative when ihe defendant is a corporation of ant
association subject to a sadt under a common sume, a land grant board of trustees, the Stale af New
Mexico or aay political subdivision).

Fees:

 

wen we ”
is °
< Lace gO ESET

Signature of penion making Service
x, wee
Pearei Jara

Tithe (ifany)

nh. ed ang s owt fore me this (da av Of Trees wedi ded
toh ill ed

Judge, notary or other officer

 

 

 

suthorized to administer oaths ROBERT M. WEST
L. : My Corebsaion
Aes gPulygt me Fabeudey 22, 2024
ae St Lous County
Oficial aie Ceatinunalen #ISEReATS

 

Ew
Case 1:20-cv-00105-KWR-SMV Document 1-1 Filed 02/05/20 Page 36 of 44

USE NOTE
1, Unless otherwise ordered by the court, this return is not to be filed with the court prior to service
of the summons and complaint on the defendant.
2. If service is made by the sheriff or a deputy sheriff of a New Mexico county, the signature of the
sheriff or deputy sheriff need not be notarized.

[Adopted effective August 1, 1988; as amended by Supreme Court Order 05-8300-01, effective March 1,
2005; by Supreme Court Order 07-8300-16, effective August 1, 2007; by Supreme Court Order
No. 12-8300-026, effective for all cases filed or pending on or after January 7, 2013.]
Case 1:20-cv-00105-KWR-SMV Document 1-1 Filed 02/05/20 Page 37 of 4a ED

2nd JUDICIAL DISTRICT COURT

i ounty
SUMMONS FOR COMPLAINT
4/47/2020 1:00 PM

 

 

 

District Court: Second Judicial District Court Case Number: D-202-CV-2020-00109 James IA. Noel
Court Address: 400 Lomas Blvd NW CLERK OF THEICOURT
Albuquerque, NM 87102 Judge: Denise Barela-Shepherd Marissa Marquez
Court Telephone No.: 505-841-8400

Plaintiff(s): Defendant:

ROBIN G. THORNTON Name: TYSON FOODS, INC.

Vv. Address: 206 S. Coronado Ave.

Defendant(s): Espanola, NM 87532-2792

TYSON FOODS, INC.,

CARGILL MEAT SOLUTIONS, CORP.,
JBS USA FOOD COMPANY,

NATIONAL BEEF PACKING COMPANY,
LLC.

 

 

 

 

 

TO THE ABOVE NAMED DEFENDANT(S): Take notice that

1. A lawsuit has been filed against you. A copy of the lawsuit is attached. The Court issued this Summons.
2. You must respond to this lawsuit in writing. You must file your written response with the Court no
later than thirty (30) days from the date you are served with this Summons. (The date you are considered
served with the Summons is determined by Rule 1-004 NMRA) The Court’s address is listed above.

3. You must file (in person or by mail) your written response with the Court. When you file your response,
you must give or mail a copy to the person who signed the lawsuit.

4. Ifyou do not respond in writing, the Court may enter judgment against you as requested in the lawsuit.
5. You are entitled to a jury trial in most types of lawsuits. To ask for a jury trial, you must request one in
writing and pay a jury fee.

6. Ifyou need an interpreter, you must ask for one in writing.

7, You may wish to consult a lawyer. You may contact the State Bar of New Mexico for help finding a

Dated at , New Mexico, this day of 1/9/2020 ,20_.

  

JANES A. PROEL
> CLERK DOF THE DISTRICT CGURT

/s/ A. Blair Dunn
Signature of Attorney for Plaintiff
a Name: A. Blair Dunn
me Address:400 Gold Ave SW, Suite 1000
Albuquerque, NM 87102
Telephone No.: (505) 750-3060
Fax No.:(505) 226-8500
Email Address: abdunnG@abisirdunn-ese.com

 
    

 

THIS SUMMONS IS ISSUED PURSUANT TO RULE 1-004 OF THE NEW MEXICO RULES OF CIVIL
PROCEDURE FOR DISTRICT COURTS.
Case 1:20-cv-00105-KWR-SMV Document 1-1 Filed 02/05/20 Page 38 of 44

RETURN!
STATE OF NEW MEXICO

COUNTY GF J ki) Ar :

1, being daly sworn, on oath, state that 1 arg over, the age of eighisen (18) yours and not a rany f te this
x e

jJawaut, and that T served this summons in Aes fend a. coantyonthe 3 day of 29

_ by delivering a copy of this summons, with a copy of complaint attacked, in the fo

 

  
  

    

jows ng manner:

{check one box and G1 in appropriate banks)

f | to the defendant (used when defendant accepts @ copty of SuRUMONS anil

complaint or refuses to accept Ute summons and complaint}

to the defendant by [mail] {courier service] as provided by Rule 1-004 NMRA (used when service is hy
mal or commercial COURT Service).

After atiempting to serve the summons and eoraplaint on the defendant by personal service or by naa or
commercial courier service, by delivering a copy of tds summions, with a copy of complaint atta sched, it
the following manner:

 

[ ] to _aperson over fifteen (15) years of age and residing at the usual place
of abode of defendant , (used when the dafendant in not presently at place af

 

ebode} and by mailing oy first class Se to the defendant at ee (insert defendant's
lasi known purtliuz address) a copy of the sumimons and caxoplaint,

~~
Lene

i te » the person apparentty in Gharge at the actual place of business or

eroployrent. of the defondan wt and by oiailing by first class oi) fo the defendant at
ne Gnsert defendant's business address) and by mailing the summons and
complaint by firet class mail to the defendant at ____ Unsert defendants lust knowa

MALLE 2E8Y, So who ox "bbe,
mall, 7 adress be ye free 3 ¥ ¢ Meow.

: yf : : a 7 toe
authorized tG receive service of process for defendant

 

a . OF Serp
A _ ara 4
Y £7 Cee des.” fe , vei de , AM agent
“Ti [ose Epp Sok S é ie

f

 

oy é . 4 : 3 3 r 43

[ i to . [parent] [ouardian] [custodian] [eonservator] [guardian ad
Wem] of defendant (used when defendant is a miner ar an iacompetent
person}.

| } to (name of person), _ (title of

 

 

person authorized te recetve service, Use this alternative when the defendant is a corporation or an
assactation subject to a suis under a common name, a land grant board of wustees, the Stute of ‘New
Mexice ar any political subdivision).

a

 

Foes, “99 *

 

x gaffe
Je fst Ld hey fh | fists Kec
nature of person making service

 

Title (fans

  

Subsoribed and sworn te before me this [25 day of Via ie

aw an
a
+

é h- “N et
hidge, notary or alier officer
authorized to administer oaths

 

 

GRAAL SEAL

 

  

 

 

9 ba i ; Patricia Padtitie
SOTARY PUBLIC
bs) Te i STAT OF ne SKC
Official tite ; 4 iseion Exmuris: 2h ied
+g

re
Case 1:20-cv-00105-KWR-SMV Document 1-1 Filed 02/05/20 Page 39 of 44

FILED
2nd JUDICIAL DISTRICT COURT
Bérmanno gounty

 

 

 

District Court: Second Judicial District Court Case Number: D-202-CV-2020-00109 James A. Noel
Court Address: 400 Lomas Blvd NW CLERK OF THEICOURT
Albuquerque, NM 87102 Judge: Denise Barela-Shepherd Marissa] Marquez
Court Telephone No.: 505-841-8400
Plaintiff(s): Defendant:
ROBIN G. THORNTON Name: CARGILL MEAT SOLUTIONS,
CORP.

V.
Defendant(s): Address: 1108 E. South Union Ave.

TYSON FOODS, INC., Midvale, UT 84047

CARGILL MEAT SOLUTIONS, CORP.,

JBS USA FOOD COMPANY,

NATIONAL BEEF PACKING COMPANY,

LLC.

 

 

 

 

 

TO THE ABOVE NAMED DEFENDANT(S): Take notice that

1. A lawsuit has been filed against you. A copy of the lawsuit is attached. The Court issued this Summons.
2. You must respond to this lawsuit in writing. You must file your written response with the Court no
later than thirty (30) days from the date you are served with this Summons. (The date you are considered
served with the Summons is determined by Rule 1-004 NMRA) The Court’s address is listed above.

3. You must file (in person or by mail) your written response with the Court. When you file your response,
you must give or mail a copy to the person who signed the lawsuit.

4. Ifyou do not respond in writing, the Court may enter judgment against you as requested in the lawsuit.
5. You are entitled to ajury trial in most types of lawsuits. To ask for a jury trial, you must request one in
writing and pay a jury fee.

6. If you need an interpreter, you must ask for one in writing.

7. You may wish to consult a lawyer. You may contact the State Bar of New Mexico for help finding a
lawyer at www.nmbar.org; 1-800-876-6657; or 1-505-797-6066.

Dated at , New Mexico, this day of 1/9/2020 ,20_.

    
 

JRIVIES &. PEGEL
CLERK CH THE DISTRICT COURT /s/ A. Blair Dunn

,

 

Signature of Attorney for Plaintiff
Name: A. Blair Dunn
Address:400 Gold Ave SW, Suite 1000
Albuquerque, NM 87102
Telephone No.: (505) 750-3060
Fax No.:(505) 226-8500
Email Address: abdunn@ablairdunn-esg.com

+ Baye

  
 

THIS SUMMONS IS ISSUED PURSUANT TO RULE 1-004 OF THE NEW MEXICO RULES OF CIVIL
PROCEDURE FOR DISTRICT COURTS.
Case 1:20-cv-00105-KWR-SMV Document 1-1 Filed 02/05/20 Page 40 of 44

RETURN!

 

STATE. GF
county op _SHAWNEE

L, being daly sworn, on oath, state that 1 am over the age of eighteen (18) years and. Hota party 16 this
lawsuit, and that I served this summons in Shes, ene, county on the fo thday of Oe ving ord
be AES. by delivering a copy of this summons, w th vacopy of complaint attached, in the following araniter:

 

fcheck one hex and 0 in appropriate blanks}

f | t6 the defendant _ (used when defendant accepts a copy of summons and
complaint.ior refuses to accept the: susunons aad complaint)

{ | to the defendant by {mail] Jeourier service} as provided by Rule 1-004 NMRA Used when service is by
muil er commercial courier service).

After atiempting to serve the summons and complaint on the defendant by personal service or by mail or

commercial courier service, by delivering a copy of this summons, with a copy of complaint attached, ix

ihe following manner:

i |} to _ a person over fiftesn (15) years of age and wesiding al the usual place
of abode of defendant _ (used when the defendant is not presently at place of
ahods) and by mailing by first clase mail tothe defendant at oe linsesi defendant's
last known meiling address) a copy of the sumurions and complaint.

Phiten , Hie person apparently in charge at the actual place of business or

employment of the de fondant and by mailing by first class mail to the defendant at
linseri defendant's business address) and oy mailing the summons and
Gansert defendant's last known

 

 

cOr complaint by fist ‘class mail to the defendant at _

ceive service of process for defendant

  

 

. Iparenti [guardian] foustedian| [conservator] fsuardian ad
___ (used when defendant is a minov ar an incompetent

luent} of defendant
person),

(neine of person, » (Hele of
§ alter rndtive when ihe defendant is ¢ corporation or an.
a tand grunt bourd af trustees, the State of New

i} te
person authorised to receive service, Use this
association subject to a suit under a common nam
idexico of any political subdivision).

 

Fees: , (

ng PG et dialdee Oe DN edlacn sur

Bigs aalure of ot person making service

 

 

oN CS A gertonscest — $OT Pin SIS
i oy Tis (if ary)
é Oe ot be
fs Subser ey aad.dworn io before me this é ig dav of i”, PDE “yt
if . ocr 3 Jaseriey
NN : head diennennen _ ereng io So s i

ty we Yo peewrren, Bo 5 a
nes BA Piveronncinn nm y x © ssi a La -

 

Judge, notiiry or other officer
authorszéq? to adsniyisier oaths

 

  

fe a

Noda vig x Shbe. :
Official title /
é

‘Dylan r. Ford

 
 

 
Case 1:20-cv-00105-KWR-SMV Document 1-1 Filed 02/05/20 Page 41 of 44

USE NOTE
1. Unless otherwise ordered by the court, this return is not to be filed with the court prior to service
of the summons and complaint on the defendant.
2. If service is made by the sheriff or a deputy sheriff of a New Mexico county, the signature of the
sheriff or deputy sheriff need not be notarized.

{Adopted cffective August 1, 1988; as amended by Supreme Court Order 05-8300-01, effective March 1,
2005; by Supreme Court Order 07-8300-16, effective August 1, 2007; by Supreme Court Order
No. 12-8300-026, effective for all cases filed or pending on or after January 7, 2013.]
Case 1:20-cv-00105-KWR-SMV Document 1-1 Filed 02/05/20 Page 42 of 44

 

SUMMORS FOR COMPLAINT

 

Disixict Court: Second Judicial District Court
Court Address: 400 Lomas Blvd NW
Albuquergue, NM 87102

Court Telephone No. 305-841-8400

Case Nanber: 2-202-CV-2020-06 109

fudge: Denise Barela-Shepherd

 

Plaintiffs):

ROBIN G. THORNTON

Vv.

Defendant(s}:
TYSON FOODS, INC,
CARGILL MEAT SOLUTIONS, CORP,
IBS USA FOOR COMPANY,
NATIONAL BEEF PACKING COMPANY,
TL.

Defendant:
Name: JIBS USA FOOD COMPANY

Address: 1906 w. Lattecton Blvd,
Litieton, OO 82012 FILED
2nd JUDICIAL DISTRICT COURT
Bernalillo County:
1/17/2020 1:00 RBM

James A. Noel
CLERK OF THE COURT

 

Marissa Marquez

 

 

 

 

 

TO THE ABOVE NAMED DEFENDANT(S): Take notice that

3. A Tawanit has been fled against you. A copy af the lawsuitis atzached. The Court issued this Summany.
2, You must tospond to this lawsuit in writtag. You must file your written response with the Court no
later than thirty G0) days from the date you are served with this Summons. (The date you are considered
served with the Summons is datertnined by Rude 1-004 NMRA} The Court's address is listed above.

3. You must file Go person or by mail} your written response with the Court. When you file your response,
yous aust give or mail a copy to the person who signed the lawantt.

4 If you do not respond in writing, the Court may enter judgment against you as requested io the lawsuit.
5, You are entitled to a pury trial in most types of laweuits. To ask for a yary trial, you nrust requesi ope in.
wilting and pay a fury tee.

& Ifyou need an interpreter, you nrast ask for one in writing.

4, YY ou y may wish ta 0 consult a ayer You may contact the State Bar af New Menico for help finding a

__s pew Mexico, this

day of 1/O/2020 , 20__

 
  

SERAES &, FORE °

CLERK OF THE DISTRI CORRE Jef, 4 Blair Dunn

Af Signature of Attorney for Plaintiff
Name: A. Blair Denn .

_ Addrose400 Gold: Ave SW, Suite 1000

Albuquerque, NM 87162
Telephone No.: (505) 790-3060
Far No. 503) 226-8500
Howat Address: abdurin@sblairdynn-ese.com

  

THIS SUMMONS 1S ISSUED PURSUANT TO RULE 1-004 OF THE NEW MEXICO RULES OF CIVIL
PROCEDURE FOR. DISTRICT COURTS.
Case 1:20-cv-00105-KWR-SMV Document 1-1 Filed 02/05/20 Page 43 of 44

STATE OF NEW MEXICO- )
) ss.
COUNTY OF ARAPAHOE )

I, being duly sworn, on oath, state that I am over the age of eighteen (18) years and not a party to this
lawsuit, and that I served this summons in _ Arapaho county on the 10th day of _ January 2020
, by delivering a copy of this summons, with a copy of complaint attached, in the following manner:

 

(check one box and fill in appropriate blanks)

[ ] to the defendant (used when defendant accepts a copy of summons and
complaint or refuses to accept the summons and complaint)

[ ] tothe defendant by [mail] [courier service] as provided by Rule 1-004 NMRA (used when service is by
mail or commercial courier service).

After attempting to serve the summons and complaint on the defendant by personal service or by mail or
commercial courier service, by delivering a copy of this summons, with a copy of complaint attached, in
the following manner:

 

[ ] to , aperson over fifteen (15) years of age and residing at the usual place
of abode of defendant , (used when the defendant is not presently at place of
abode) and by mailing by first class mail to the defendant at (insert defendant's

last known mailing address) a copy of the summons and complaint.

[ ] to , the person apparently in charge at the actual place of business or

employment of the defendant and by mailing by first class mail to the defendant at

(insert defendant’s business address) and by mailing the summons and

complaint by first class mail to the defendant at (insert defendant's last known
mailing address).

 

 

 

[ ] to an agent authorized to receive service of process for defendant

[ | to [parent] [guardian] [custodian] [conservator] [guardian ad
litem] of defendant (used when defendant is a minor or an incompetent
person).

IX] to Corporation Service Company - Cole Stor dite of person), Registered Agent | (title of

 

 

person authorized to receive service. Use this alternative when the defendant is a corporation or an
association subject to a suit under a common name, a land grant board of trustees, the State of New
Mexico or any political subdivision).

 

 

 

Fees:
SEE ATTACHED
Signature of person making service
Title (ifany)
Subscribed and swom to before me this day of : 2

 

 

Judge, notary or other officer
authorized to administer oaths

 

Official title
Case 1:20-cv-00105-KWR-SMV Document 1-1 Filed 02/05/20 Page 44 of 44

Court: District Court Second Judicial Distriet Court, New Mexico
Case Namie: £-202-C F-2020-00 109
Case Nunsber:kohin OG Thornton vy Tyson Foods, dre

RCTURN OF SERVICE

IN PRE STATE OF COLORADO, COUNTY OF JEFFERSON, I
declare under oath that i serve ved the 2 documents specilied here,
simmons for Complaint, and Class Action Complaint on the person
specified ¢ on the document herein a after referred to as SUBJECT. At the
time of service SUBJECT was located at:1900 W Listdeton

Littetom, YP §0122,County of Arapakog, COLORADO, on i /

   

  
  

 

S45 a LEA UN

 

NAME OF SUBIECT SERVED: JBS US4 Food Company
[| By leaving the documents with the individual identified
_ tome as SUBJECT
[| By leaving the documents with SUBJECT who refused
service,
XI By leaving the documents at the usual pie of f business
with & Regi Cale Sleader wit

  
 

meet: Th seep € ypatery ay RED |
service for SU BIJECT.
[| By leaving documents with a family member over the
age of 18 at the SUBIECT’S usual place of abode

 

Tam over the age of 18 and am not in any way interested in or party to this case.
RAAB AR Ne RAR AR Me RR ahs A Re ee Be hee hee a ae ae sf te okt oR Re ee af afoot os BR a eo Oh ak a a oh

AUBSCRIBED AND SWORN to before me this (" Uay of
‘a Hecstedn ds age 2920, by Telecia Smith, in JEFFERSON COUNTY,

 

     
  

 

 

° “Ristary Pubtioe fMission spies wy { bratetoen

 

Horak Wordsey Ned

ROOM ERG:

 

 

 
